Judgment, Supreme Court, New York County (Roger S. Hayes, J.), rendered February 27, 2003, convicting defendant, after a nonjury trial, of assault in the second and third degrees and attempted assault in the second degree, and sentencing him to concurrent terms of one year, unanimously affirmed.
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s credibility determinations. The evidence supported the conclusion that defendant caused physical injury by means of a dangerous instrument.
The court properly exercised its discretion in precluding testimony that was essentially psychiatric evidence (see CPL 250.10 [1] [c]) and that was offered as such, since defendant failed to file timely written notice (see People v Rivers, 281 AD2d 348 [2001], lv denied 96 NY2d 923 [2001]). In any event, were we to find that the court erred in precluding this evidence, we would find the error to be harmless in view of the overwhelming evidence of defendant’s guilt. For the same reason, counsel’s failure to file timely notice did not deprive defendant of effective assistance (see People v Hobot, 84 NY2d 1021, 1024 [1995]). We have considered and rejected defendant’s remaining arguments concerning these issues. Concur—Buckley, P.J., Mazzarelli, Williams, Gonzalez and Sweeny, JJ.